Citation Nr: 9925030	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
May 1992 which denied the claimed benefits.  

This case was the subject of a decision of the Board in 
January 1997.  That decision denied service connection for 
the cause of the veteran's death on the basis that the claim 
was not well grounded, but granted a 100 percent evaluation 
for post-traumatic stress disorder (PTSD) for purposes of 
accrued benefits.  The appellant, who is the veteran's 
surviving spouse, appealed the Board's denial of service 
connection for the cause of the veteran's death to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals).  Pursuant to a 
Joint Motion for Remand and to Stay Proceedings, the Court 
vacated that portion of the Board's January 1997 decision 
pertaining to service connection for the cause of the 
veteran's death and Remanded the case for the Board to 
"review and articulate its determination regarding whether 
Appellant has submitted a well grounded claim."  

The issues relating to service connection for post-traumatic 
stress disorder (PTSD) and an increased rating for PTSD for 
purposes of accrued benefits have been fully granted and so 
are no longer for appellate consideration.  

The veteran and the appellant were previously represented 
before VA by The American Legion.  Since February 1997, the 
appellant has been represented before the Court and VA by 
Keith D. Snyder, Esq.  


FINDINGS OF FACT

1.  The veteran died in July 1991 of an acute myocardial 
infarction due to arteriosclerotic heart disease.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a wound of the right forearm, 
involving Muscle Groups VII and VIII, rated 30 percent 
disabling; residuals of a wound of the left leg, involving 
Muscle Group XI, with retained foreign body, rated 10 percent 
disabling; residuals of a simple fracture of the phalanx of 
the right first toe, rated noncompensably disabling; and 
PTSD, rated noncompensably disabling.  

3.  For purposes of accrued benefits, in a decision in 
January 1997, the Board found that the veteran's PTSD was 
totally disabling.  A rating decision in February 1997 
assigned a 100 percent evaluation for PTSD, effective from 
January 1986, until his death in July 1991.  

4.  A causal link between the veteran's arteriosclerotic 
heart disease and his service-connected PTSD is established.  

5.  The veteran's service-connected PTSD played a significant 
role in causing or contributing to his death.  


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records reflect evaluation and 
treatment for various complaints and disorders, primarily for 
the orthopedic injuries he sustained during service for which 
service connection has already been established.  
Cardiovascular evaluations during service were considered to 
be normal.  

No cardiovascular abnormalities were reported on various 
examinations for many years after the veteran's separation 
from service.  On VA examination in May 1967, for example, 
his heart was noted to maintain a regular rate and rhythm and 
no murmur was appreciated.  No heart problem was reported on 
VA examination in April 1970.  

However, the medical records indicate that the veteran 
sustained at least one stroke in 1983 and in 1985 underwent 
bilateral carotid endarterectomies.  The records further show 
that he was subsequently treated for hypertension and angina 
pectoris.  

PTSD was first diagnosed in 1985; service connection for that 
disability was also established prior to the veteran's death.  

The veteran's death certificate shows that he died in July 
1991 due to an acute myocardial infarction as a result of 
arteriosclerotic heart disease.  

In 1995, primarily in conjunction with the appellant's claim 
for an increased rating for PTSD for accrued benefits 
purposes, the Board requested an opinion by an independent 
medical expert (IME), who was asked to provide an opinion 
regarding which of the veteran's symptoms and objective 
findings were attributable to his service-connected PTSD and 
which could be dissociated from the PTSD.  The claims file 
was reviewed by a professor at the Creighton-Nebraska 
Department of Psychiatry and a May 1995 letter was prepared 
as follows:

I have reviewed all materials submitted by your 
office for the purpose of medical opinion 
concerning the issue of entitlement to a 
compensable rating for Post Traumatic Stress 
Disorder (PTSD).  The outcome of my review is as 
follows:

Summary

J.R. had active duty from July 1942 to November 
1945 including combat duty in the infantry.

J.R. was wounded in combat on September 17, 1944.  
He incurred significant residual damage and 
dysfunction in his right leg and arm as a result of 
the wounds.  J.R.'s wounds were incurred during a 
period of intensive combat; casualties and 
mortality reportedly occurred within J.R.'s ranks, 
i.e., the battle was significantly traumatic.

J.R. was hospitalized and treated for his wounds on 
10/19/44.  The hospital record indicates that J.R. 
exhibited severe anxiety symptoms; neuropsychiatric 
consultation was obtained on 10/24/44 and J.R. was 
diagnosed with psychoneurosis anxiety, moderately 
severe, and was recommended for noncombat duty.  On 
December 6, 1944 J.R. was again hospitalized and 
received psychiatric evaluation; J.R. was diagnosed 
with anxiety and conversion symptoms.  The symptoms 
included nervousness, problems with noise, sleep 
disturbance and somatic symptoms of anxiety 
including severe attacks where J.R. feared heart 
attack from chest discomfort, shortness of breath, 
palpitation and fatigue.  Blood pressure and heart 
rate were elevated, thought to be due to anxiety 
and stress.  J.R. was then taken out of combat duty 
and separated from active duty altogether in 
November of 1945.  Incidentally, the records of 
1944 imply that J.R. had experienced milder 
episodes of anxiety symptoms prior to his entering 
military service.  

Review of all other records including consultative 
evaluations and correspondence from J.R.'s family 
physician, Dr. Foote, and official V.A. 
correspondence are summarized as follows:

J.R. worked at unskilled labor after discharge from 
the service until the 1970's.

Thereafter, physical disability, health decline and 
mental symptoms prevented him from working, and, 
mental symptoms resulted in significant 
psychosocial impairment.

Mental symptoms that recurred included sleep 
disturbance with nightmares, concentration 
difficulty, interpersonal disturbance including 
irritability and detachment, associated 
depression/dysphoria, motor agitation, excessive 
worry, tension and periodic flashbacks of combat 
with conscious avoidance of fireworks, combat 
movies on television and other reminders of the 
war.

Evaluations and diagnostic impressions included the 
following:

Evaluations Noted	Diagnostic Impression
	Comment
October 1944		Anxiety			Probable 
acute 								stress 
reaction
December 1944	Anxiety with conversion	Probable 
Post 				symptoms		
	Traumatic Stress 						
		and Panic Disorder
February 1983	Residual schizophrenia	Probable 
Post 							
	Traumatic Stress
November 1983	Cerebrovascular accident	
			(CVA; stroke) and 
			underlying hypertension	None
April 1984		Vertebral Disc Syndrome	None
			with Pain and disability.
			Schizophrenia, Residual
			type
August 1985		Multiple small CVA's, 
	Probable multi 
			underlying HTN, ASC,	infarct dementia
			CAD, Chronic PTSD.	(mild) and 
			Dementia secondary to 	continued 
Post 
			CVA.				Traumatic Stress
							Disorder
February 1987	Post Traumatic Stress	None
			Disorder
April 1988		Bipolar Disorder, 		Probable 
Post 
			Depressed			Traumatic Stress
							Disorder 
							complicated by 	
							Major Depression
April 1990		Post Traumatic Stress
			Disorder (Received service
			connection at 0%)
September 1990	Post Traumatic Stress 
			Disorder
July 1991		Died of myocardial 		Continued 
Athero-
			Infarction			sclerotic 
Disease
							including 
Coronary
							Artery Disease

From my review I would conclude the following (in 
DSM-IV terms):

Correspondence in the medical record mentions acute 
hospitalizations in 1978 and 1981.  Of note, J.R. 
suffered a stroke (CVA) in 1983 and again in 1985; 
the CVA(s) resulted in other mental status changes 
including affective instability, tearfulness and 
memory and cognitive impairment with associated 
increase in social impairment.

J.R. suffered from Panic Disorder prior to and 
during his active service July 1942 through 
November 1945.

J.R. suffered significant trauma (physical and 
psychological) in battle in September of 1944 and 
immediately exhibited symptoms of acute stress and 
panic anxiety.

Subsequent to December 1944 and during 1945, J.R. 
developed acute Post Traumatic Stress Disorder.  
The PTSD became chronic, ultimately resulting in 
social impairment, almost immediately, and, 
together with J.R.'s physical deficits the PTSD 
resulted in occupational impairment in the 1970's.

J.R. was indeed socially isolated throughout his 
life except for ongoing contact with his family and 
personal physician after discharge from active 
service.  In 1983 and 1985 J.R. suffered small 
strokes (CVA) which resulted in Multi Infarct 
Dementia and additional mental impairment including 
mild cognitive deficit.

J.R. was erroneously diagnosed with Schizophrenia 
and Bipolar Disorder by clinicians who did not have 
the full advantage of the history and longitudinal 
perspective.

DSM-IV diagnoses for J.R. at the time of death 
would include:

Axis I:		1)	Post Traumatic Stress Disorder 
						(secondary to combat 
in 1944)
		2)	Multi Infarct Dementia (mild)
		3)	History of Major Depression
Axis II:	None
Axis III:	1)	Hypertension
		2)	Coronary Artery Disease
		3)	Peripheral Atherosclerotic Disease
		4)	CVA 1983 and 1985
Axis IV:
Axis V:

*	Symptoms and objective findings secondary to 
service 	connected PTSD
**	Other findings and symptoms not secondary to 
PTSD i.e., 	may be disassociated from PTSD

In April 1996, another IME opinion was secured from a 
professor in the Department of Psychiatry and Behavioral 
Neurobiology at the University of Alabama at Birmingham to 
clarify the earlier IME opinion as to which symptoms were 
attributable to PTSD and which symptoms were not.  That 
physician's opinion reads as follows:

This independent medical expert opinion is based on 
the review of all materials contained in Volume I 
and Volume II of the Veterans Administration's 
records for J.R.

Clinical Summary:

J.R. served in the United States Army from July 1, 
1942 until November 1945.  Much of this time was 
spent in the European theater, and army medical 
records document that he was injured in combat 
September 17, 1944 near Mosel, France.  He received 
penetrating shell wounds in the right forearm and 
left leg.  Subsequent to J.R.'s injuries, he was 
also observed by army physicians to demonstrate 
somatic conversion symptoms, psychoneurosis, 
anxiety state moderately severe, anxiety symptoms 
consisting of pre-cordial discomfort, shortness of 
breath, palpitation of the heart, and other 
symptoms of anxiety, and was noted by one physician 
to have been nervous, restless, sensitive to noise, 
nightmares, and other anxiety symptoms subsequent 
to combat.  One army physician noted on October 19, 
1944, that J.R. had experienced anxiety sypmtoms 
[sic] for at least the preceding 18 months and 
"probably all his life."

Following discharge from the United States Army, 
J.R.'s occupational history was apparently somewhat 
erratic, and according to testimony provided by the 
veterans wife, the last time he worked was in 1967.  
The medical record reflects that J.R. 
unsuccessfully attempted to have his disability 
award (for shrapnel wounds) increased because of 
orthopaedic problems in 1961 and 1967.  Of note, 
J.R. received orthopaedic injuries that were work-
related, but not service-connected in 1967.

Affidavits provided by family members, 
acquaintances, and J.R.'s personal physician 
indicate that he was a "changed man" after his 
return from military service.  It was noted that he 
was a withdrawn, anxious individual who was unable 
to cope with frustration or to deal effectively 
with other persons.

A psychiatric consultation, February 1983, by P. 
Andrus provided a diagnosis of "residual 
schizophrenia" and described a somewhat 
disorganized, infantile, dependent, depressed, 
agitated individual who has a long history of 
mental disorder which apparently became most 
evident following service connection in Germany 
(sic).  There is nothing in this consultation 
report that provided evidence of a thought process 
disorder nor psychotic ideation.  Therefore, the 
basis of Dr. Andrus' diagnosis is unsubstantiated, 
and the symptoms described by him are more 
compatible with an anxiety/affective disorder 
(including PTSD) than schizophrenia.  

J.R. experienced at least two cardiovascular 
accidents in 1983, apparently related to 
arteriosclerosis and hypertension.  Following these 
strokes, mental status changes were noted, and the 
patient was evaluated on at least three occasions 
by Veteran Administration psychiatrists.  An 
excellent psychiatric consultation by Michael 
Priest, M.D. dated August 9, 1985 provided the 
psychiatric diagnosis of chronic post-traumatic 
stress disorder and mild dementia, secondary to 
cerebrovascular accidents.  Dr. Priest noted that 
there was no evidence that he had ever been 
schizophrenic, nor was there any evidence of 
psychosis, current or past.  Mental status findings 
of difficulty with memory, concentration, and other 
cognitive impairment were consistent with multi-
infarct dementia.  

J.R. was seen again in psychiatric consultation by 
a Veterans Administration psychiatrist in April 
1988.  The diagnosis at that time was made of 
bipolar disorder, depressed phase, although there 
was no evidence provided to substantiate any manic 
episodes that would be necessary to make this 
diagnosis.

J.R. died of what was reported to be 
arteriosclerotic heart disease in 1991.  By 
description, he had become increasingly demented 
over the past several years of his life and also 
demonstrated depressive symptoms.  

Opinion:

The predominance of medical evidence as documented 
in J.R.'s medical record suggests the following:  
J.R. suffered somatic combat injuries in World War 
II, and experienced a post-traumatic stress 
disorder at that time, as documented by army 
physicians.  There is no evidence that he suffere 
[sic] from an anxiety disorder prior to military 
service with the exception of the speculative 
statement of the army physician that he was 
"probably" anxious all his life.  Following 
discharge from the United States Army, J.R. was 
noted to be a different person and descriptions of 
withdrawal, anxiety, nightmares, and increased 
sensitivity to noise are all consistent with an on-
going post-traumatic stress disorder.  This 
disorder created significant impairment in J.R.'s 
capacity to function in the areas of family and 
social life, and employment.  A combination of 
orthopaedic injuries and his psychiatric disorder 
(PTSD) led to permanent disability beginning in 
1967.

J.R. developed a new neuropsychiatric disorder in 
the 1980's secondary to his increasing 
arteriosclerotic disease associated with 
hypertension.  As a result of this disease, he 
experienced multiple cerebrovascular accidents that 
led to progressive intellectual deterioration and 
complete disability, including his capacity to 
manage his own funds.  This dementia was super-
imposed upon his pre-existing post-traumatic stress 
disorder and resulted in significant depression.  
Of note, cerebrovascular accidents are frequently 
associated with depression, and many persons with 
PTSD also develop depression secondary to its 
demoralizing effect upon day-to-day function.  
Although these two disorders are separate entities, 
they interacted one with another to increase the 
degree of his disability.

Although the effect cannot be determined on an 
individual basis, there is a statistical finding 
that post-traumatic stress disorder leads to 
premature physical disease such as hypertension.  
Thus it is possible, but not provable, that J.R.'s 
hypertension was causally related to his anxiety 
disorder (PTSD).  It must be kept in mind, however, 
that hypertension and arteriosclerotic disease have 
multifactorial etiologies, including genetic input.

Conclusion:

1) It is my medical opinion that J.R. clearly 
experienced post-traumatic stress disorder, 
beginning with his combat experiences in 1944.  
This disorder was chronic and was moderately to 
severely disabling for the remainder of his life.  

2) J.R.'s PTSD interacted with non-service-
connected disabilities (e.g. orthopaedic injuries 
experienced at work and arteriosclerotic disease) 
that rendered him totally disabled with the onset 
of his cerebrovascular disease in 1983.  His 
symptoms that were related to post-traumatic stress 
disorder included persistent anxiety, increased 
sensitivity to noise, nightmares, social withdrawal 
and impaired interpersonal relationships, both 
personal and occupational.  Symptoms that were 
specifically related to the dementia caused by 
arteriosclerotic disease included impaired memory, 
disorientation and cognitive impairment.

There is no evidence that J.R. ever suffered from 
schizophrenia or manic/depressive disorder, and it 
is probable that J.R.'s symptoms of PTSD were 
erroneously interpreted by the psychiatrists who 
made these mis-diagnoses.

In January 1997, the Board issued a decision that granted 
entitlement to accrued VA compensation benefits, but denied 
service connection for the cause of the veteran's death on 
the basis that the claim was not well grounded.  In October 
1997, pursuant to a Joint Motion for Remand, the Court 
Remanded the case to the Board to "review and articulate its 
determination regarding whether Appellant has submitted a 
well grounded claim."  

Thereafter, the Board Remanded the case to the RO, in May 
1998, in order to have the case reviewed by a VA cardiologist 
for preparation of a specialist's opinion.  The cardiologist 
was asked to provide answers to three questions:  (1) Is it 
at least as likely as not that the veteran's PTSD contributed 
materially and substantially to his death?  (2) Is it at 
least as likely as not that the veteran's service-connected 
PTSD caused his arteriosclerotic heart disease?  (3) If it is 
determined that the veteran's arteriosclerotic heart disease 
was not caused by his PTSD, is it at least as likely as not 
that the service-connected PTSD aggravated his 
arteriosclerotic heart disease?  If so, to what degree was 
the arteriosclerotic heart disease aggravated?  

The file was thereafter reviewed by a VA physician who was 
not a cardiologist-contrary to the Board's specific 
instructions-who, in October 1998, provided the following 
answers to the Board's questions:  

(1) No. ...

(2) There is no evidence in the literature linking 
the condition of PTSD with the atherogenic process. 
...

(3) While it might be argued that PTSD could 
produce a hypertensive disorder which is a risk 
factor in the development of atherosclerosis, it 
would have to be shown that the patient indeed had 
hypertension.  After the superficial review of the 
patient's two claims folders and the combined 
medical and administrative records from the 
repository in Kansas for retired records were 
reviewed in great depth looking at virtually every 
piece of information in all three files, with the 
exception of the patient's psychiatric condition 
and his service-related wounds, there is remarkably 
little medical information available in the chart.  
They are as follows: 126/70 - 09/27/44, 155/90 - 
10/24/44, 148/78 - 11/27/45, 130/80 - 04/27/70.  
The record also contains two notes from Dr. Foote 
which related mostly to the patient's wounds and 
his medical problems.  In a note of 11/83, Dr. 
Foote indicated by the medications on which he had 
the patient that he suffered from cardiovascular 
disease and peripheral vascular disease.  No 
mention was made of elevated blood pressure and no 
medications for such a condition were reported.  In 
the note from 04/86, mention was made of the 
nervous condition from which the patient suffered 
but no mention of elevated blood pressure.  

In the absence of documented hypertension, no nexus 
can be made between the patient's PTSD to 
atherosclerotic cardiovascular disease and the 
patient's subsequent demise through the 
intermediate contribution of hypertension as an 
additional risk factor.  It should be noted that 
there was insufficient medical information to 
assess the other atherogenic risk factors.  

Because the Board believed that a cardiology specialist's 
opinion was needed, in light of the evidence that was already 
of record, and considering the precedent decisions of the 
Court, in May 1999 the Board requested yet another medical 
expert opinion, from a VA physician who is the Chief of the 
Cardiology Section at a VA Medical Center.  The Board's 
request posed three questions to the specialist: 

a.  Is it at least as likely as not that the 
veteran's PTSD contributed materially and 
substantially to his death?  

b.  Is it at least as likely as not that the 
veteran's service-connected PTSD caused his 
arteriosclerotic heart disease?  

c.  If it is determined that the veteran's 
arteriosclerotic heart disease was not caused by 
his PTSD, is it at least as likely as not that the 
service-connected PTSD aggravated his 
arteriosclerotic heart disease?  If so, to what 
degree was the arteriosclerotic heart disease 
aggravated?  

That physician's opinion is as follows:

It is at least as likely as not that the patient's 
post-traumatic stress disorder (PTSD) contributed 
materially and substantially to the patient's 
death; 2) at least as likely as not that PTSD, if 
not the proximate or remote cause, contributed to 
and aggravated the patient's heart disease by 
leading to an adult life-long abnormality of social 
functioning.  

Regarding the questions posed by the remand, in a 
literature search of over 600 citations on the 
Medline subject, "Stress Disorders, Post-
Traumatic," dating to 1995, I identified a study 
examining disease prevalence twenty years after 
combat stress.  Controlling for other risk factors 
such as age, level of education, smoking, 
hypertension, substance abuse, etc., the author 
reported an odds ratio of 1.62 for an association 
between PTSD and the development of "circulatory 
diseases," p = .007 (citation omitted).  In 
essence, this result means that independent of 
other factors that might contribute, post-combat 
individuals with PTSD have roughly one-and-a-half 
times the risk of developing "circulatory 
diseases" of post-combat individuals without PTSD.  
The "p-value" means that the relationship was 
statistically significant, but the other important 
part of an odds ratio, the confidence limits, were 
not reported in the abstract I was able to review.  
In perspective, one may conclude that PTSD has the 
potential to contribute to cardiovascular disease, 
but the relationship is not nearly so well 
established at this time as is, for example, the 
relationship between depression and myocardial 
infarction.  In the same literature search, 
however, I also found data indicating that the 
frequency of heavy cigarette smoking is 
significantly higher in PTSD veterans compared to 
non-PTSD veterans (citation omitted), and that 
there is a significantly higher risk of impaired 
social functioning in patients with PTSD (citation 
omitted), both of which have a role in the 
development of cardiovascular disease.  The 
relationship between PTSD and inadequate social 
functioning is firmly established, as is a 
relationship between inadequate social functioning 
and coronary artery disease events.  Collectively, 
these studies would argue that the hypothesis may 
be formulated that post-traumatic disorder is a 
risk factor in the development of cardiovascular 
disease.  The present patient was a non-smoker but 
suffered virtually all his post-army adult life 
from impaired social functioning, attributable in 
the largest degree to his war experience.

After being furnished a copy of the above opinion, the 
veteran's attorney responded in July 1999 that he had no 
further evidence or argument to present.  

Analysis

Well-groundedness

As a preliminary matter in considering the claim, the Board 
must determine whether the appellant has submitted evidence 
that the claim is well-grounded.  If she has not, the appeal 
must fail, and VA is not obligated to assist her in the 
development of the claim.  38 U.S.C.A. § 5107(a).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet.App. 19 (1993).  
A well grounded claim requires more than just an allegation; 
a claimant must submit supporting evidence.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. at 81.   Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  As is pertinent in 
this case, for the appellant's claim to be well grounded the 
record must reflect some medical evidence that the disorder 
that caused the veteran's death disability was linked to some 
disease or injury incurred in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The record in this case shows that neither arteriosclerotic 
heart disease nor hypertensive vascular disease was 
manifested until the early 1980's, many years after the 
veteran's separation from service.  Further, there is no 
evidence that the heart disease from which the veteran died 
was due directly to any disease to injury in service.  The 
appellant has not claimed that it was.  

However, the opinion by the IME in April 1996 indicates that 
"it is possible, but not provable" that the veteran's 
hypertension was causally related to his service-connected 
PTSD.  The United States Court of Veterans Appeals (Court) 
has held that use of cautious language in a medical opinion 
is not always too speculative for purposes of finding a claim 
to be well grounded.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997), Saathoff v. Brown, 10 Vet. App. 326, 327 (1997); 
Alemany v. Brown, 9 Vet. App. 518, 519; Watai v. Brown, 
9 Vet. App. 441, 442 (1996).

Accordingly, the Board finds that the evidence of record, 
including the various medical opinions, is sufficient to 
render the appellant's claim well grounded.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the evidence clearly shows that the veteran 
died of arteriosclerotic heart disease and that, at the time 
of his death, service connection for arteriosclerotic heart 
disease was not in effect.  But, service connection was in 
effect for residuals of injuries to the veteran's right 
forearm, left leg, and right great toe, and for PTSD.  

There is no evidence in the file, and the appellant does not 
contend, that the veteran's service-connected right forearm 
disability, left leg disability, or right great toe 
disability played any role at all in causing or contributing 
to his death or in the development of the heart disease that 
was the documented cause of his death.  Nor does the evidence 
indicate that the veteran's service-connected PTSD played any 
direct role in causing or contributing to his death.  

The appellant contends, rather, that the veteran's service-
connected PTSD caused the heart disease from which he died.  
Thus, for purposes of establishing service connection for the 
cause of the veteran's death the evidence must show that the 
veteran's arteriosclerotic heart disease was proximately due 
to or the result of his service-connected PTSD.  38 C.F.R. 
§ 3.310.

Prior to the 1996 IME opinion, the medical evidence reflected 
the veteran's examination and treatment for arteriosclerotic 
vascular and heart disease, including hypertension.  There 
was no medical evidence, either from physicians who treated 
his heart disease or from practitioners who treated his PTSD, 
of any relationship between the two disorders.  The earliest 
medical evidence in the file that is arguably favorable to 
the appellant's claim lies in the 1996 IME opinion.  That 
physician expressed his opinion that it was "possible, but 
not provable," that the veteran's hypertension was causally 
related to his PTSD.  However, that opinion is not sufficient 
to establish service connection on a secondary basis for the 
veteran's heart disease.  It is simply too speculative.  

Although the October 1998 VA physician's opinion appears to 
indicate that there was no relationship between the veteran's 
PTSD and the heart disease that caused his death, that 
opinion was provided by a physician who was not a 
cardiologist and so, in the Board's view, carries somewhat 
less probative value.  

The May 1999 expert opinion by a VA cardiologist is at least 
somewhat confusing.  It begins with a statement that appears 
to provide a definite causal link between the veteran's PTSD 
and his heart disease.  The remainder of the opinion, 
however, detracts from the definiteness of such a 
relationship.  Nevertheless, evaluating all the medical 
evidence, in particular the two recent opinions from medical 
experts, the Board finds that the evidence is in relative 
equipoise on the question of whether the evidence establishes 
that the heart disease that was the immediate cause of the 
veteran's death is etiologically related to his service-
connected PTSD.  In such a case, the law requires that the 
benefit of the doubt be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that 
service connection has been established for the cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.310, 
3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

